Title: To James Madison from John Armstrong, Jr., 24 July 1807
From: Armstrong, John, Jr.
To: Madison, James



Sir,
24 July 1807 Paris.

I have the honor of transmitting herewith a copy of the treaties entered into between their Majesties, the Emperors of France & Russia, and the King of Prussia.
I send also an Extract from a letter of the 6th. inst. from the Prince of Benevent, and the Copy of one of the 15th. Ulto. from Gen. Sebastiani, His Imperial Majesty’s Ambassador to the Sublime Porte.  The appointment of Mr. Chiraco, as indicated in the letter, might facilitate a commercial arrangement with the Porte, if such arrangement was contemplated by the President.  The only commerce from which we are now excluded, is that of the Black Sea.  Is it worth Asking in the form through which commercial participation is usually obtained?  Should the President appoint Mr. C. it would be well that one copy at least of his Commission should be sent directly to the French Embassy at .  I have the honor to be, Sir, With very high consideration, Your Most Obedient & very humble Sert

John Armstrong.


 July. I have this moment received a letter from the Prince of Benevent of the 13th. inst. of which I send a copy.

The turn given to this letter, in the last sentence of it, seems to have been calculated to draw from me a reply, in which I shall shew, not only that no negociation exists, but that Spain has uniformly avoided negociation where she could; & when she could not, that she has declined to accept our terms, or offer any of her own.  I shall be able, in a day or two, to ascertain how far this conjecture is well-founded, as Mr. Talleyrand is on his way to Paris, & will probably arrive tomorrow.

